Title: To James Madison from Jacob Wagner, 28 August 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Dep. State 28 Augt. 1805
          
          I have the honor to enclose drafts of letters to Mr. Prevost & to Governor Claiborne. It is so improbable that it will be found of importance to convene the Legislative Council of Orleans before November, and that thus the erroneous opinion of Govr. Claiborne will stand in need of correction, that I doubt the necessity of answering his letter: if you should suppress the draft, be pleased to inform me of it, that the copy I have preserved may share the same fate. In the mean time I think the opinion given in the draft a very obvious one as to correctness. The 8th. sect. of the Act of 2 March last repeals the repugnant parts of the former Act of 26 March 1804 “from & after the 1st. monday in Novr. next,” which is the day, when, by the 3rd. sect. of the first mentioned act, the Representatives are to meet for the purpose of nominating a new Council. Although, therefore, according to the 2d. sect. of the Act of March last, so much of the ordinance of Congress as relates to the organization and powers of a general assembly was to be in force from the 4th. of July last, yet there could not be any actual practical repugnance between that part of the ordinance and the part of the Act of March 1804 which created the Legislative Council, before the day limited by the 8th. sect. of the other act for the repeal of the repugnant parts of the Act which it superseded: under such circumstances I cannot conceive a reason to refuse to that section its literal meaning. With great respect & attacht. I remain, Dear Sir, Your most obed. Servt.
          
            Jacob Wagner
          
        